Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered January 12, 2005 in a proceeding pursuant to Family Court Act article 3. The order extended respondent’s placement with the New York State Office of Children and Family Services for a period of 12 months from October 21, 2004 through October 20, 2005.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: “This appeal has been rendered moot since the extension of placement order by its own terms expired on [October 20, 2005], and any determination of this Court will not affect the rights of the parties with respect to this controversy” (Matter of Jonathan F., 3 AD3d 336, 336 [2004]; see Matter of *1305Evan P., 1 AD3d 831 [2003]; Matter of Joseph YY., 306 AD2d 584, 585 [2003]). There is no basis to address respondent’s challenge to the extension of placement under an exception to the mootness doctrine (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Pine, JJ.